Case 2:19-cv-11683-GCS-RSW ECF No. 82 filed 08/28/20    PageID.320   Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MICHAEL MOHAMMED SALAMI,

                  Plaintiff,
                                           Case No. 19-CV-11683
vs.
                                           HON. GEORGE CARAM STEEH
GATEWAY FOUNDATION INC.
et al.,

              Defendants.
_____________________________/

           ORDER ACCEPTING MAGISTRATE JUDGE'S
      REPORTS AND RECOMMENDATIONS [ECF Nos. 80 and 81]

      Plaintiff Michael Mohammed Salami filed this pro se civil rights action

on June 6, 2019. Plaintiff alleges that prison official (“MDOC Defendants”)

violated her First Amendment rights and rights under the Religious Land

Use and Institutionalized Persons Act. ECF No. 18. Plaintiff also alleges

that during a previous parole from prison, defendant Gateway Foundation,

Inc. and affiliated individuals (“Gateway Defendants”) violated his First

Amendment rights by making his eligibility for continued parole contingent

on attending Alcoholics Anonymous (“AA”) and Narcotics Anonymous

(“NA”) meetings. Id. The Gateway Defendants filed a motion to dismiss

with an alternative request for a more definite statement under Rule 12(e)

(ECF No. 60), and the MDOC Defendants filed a motion to dismiss or for
                                     -1-
Case 2:19-cv-11683-GCS-RSW ECF No. 82 filed 08/28/20   PageID.321   Page 2 of 3




summary judgment (ECF No. 62). Both motions were referred to the

Magistrate Judge for report and recommendation. Plaintiff filed a motion

for leave to amend complaint within 21 days of the two dispositive motions.

ECF No. 69. While a proposed amended complaint was not filed, plaintiff

listed all the ways he would change his earlier complaint. The Magistrate

Judge granted plaintiff’s motion for leave to amend, to be filed within 30

days. ECF No. 79.

      The matter is before the court on two reports and recommendations

issued by the Magistrate Judge. ECF Nos. 80 and 81. The Magistrate

Judge recommends denying without prejudice defendants’ dispositive

motions and granting the request for a more definite statement. As noted

by the Magistrate Judge, “[a]ssuming that it conforms with Rule 8(a),

Plaintiff’s soon-to-be filed amended complaint will suffice as his more

definite statement.”

      No timely objections were filed to either report and recommendation.

This Court agrees with and adopts the analysis conducted and

recommendations made by the Magistrate Judge. Now, therefore, for the

reasons stated by the Magistrate Judge, the recommendations are adopted

as orders of the court.

      IT IS HEREBY ORDERED that the Gateway Defendants’ motion to


                                     -2-
Case 2:19-cv-11683-GCS-RSW ECF No. 82 filed 08/28/20               PageID.322   Page 3 of 3




dismiss be DENIED without prejudice and the request for a more definite

statement be GRANTED [ECF No. 60].

      IT IS HEREBY FURTHER ORDERED that the MDOC Defendants’

motion to dismiss or for summary judgment be DENIED without prejudice

[ECF No. 62].

Dated: August 28, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 August 28, 2020, by electronic and/or ordinary mail and also
                    on Michael Mohammed Salami #879045, Carson City
                           Correctional Facility, 10274 Boyer Road,
                                    Carson City, MI 48811

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -3-
